      Case 4:20-cv-05082-SAB     ECF No. 13    filed 09/09/20   PageID.65 Page 1 of 2



 1
 2
                                                                             FILED IN THE
 3                                                                       U.S. DISTRICT COURT
                                                                   EASTERN DISTRICT OF WASHINGTON


 4                                                                 Sep 09, 2020
 5                       UNITED STATES DISTRICT COURT                   SEAN F. MCAVOY, CLERK



 6                     EASTERN DISTRICT OF WASHINGTON
 7
 8
 9 NICKY LEE CREEKMORE,                            4:20-cv-05082-SAB
10                        Petitioner,
11        v.                                       ORDER SUMMARILY
                                                   DISMISSING HABEAS ACTION
12
13 ROBERT FERGUSON and SCOTT
14 SOUZA,
15                       Respondents.
16
17        By Order filed August 5, 2020, the Court granted Petitioner Nicky Lee
18 Creekmore, a prisoner at the Benton County Jail, leave to proceed in forma
19 pauperis and directed him to show cause why his pro se Petition for Writ of
20 Habeas Corpus Under 28 U.S.C. § 2241 should not be dismissed due to his failure
21 to exhaust state court remedies and as a proper exercise of abstention under
22 Younger v. Harris, 401 U.S. 37 (1971). ECF No. 11. Petitioner filed a timely
23 response on August 12, 2020 entitled, “MOTION ‘SHOW CAUSE’ Response.”
24 ECF No. 12.
25        Petitioner asserts that he has filed various claims in the county superior
26 court, including a “tort” claim, which have been “delayed till after Covid-19.” Id.
27 at 1. He claims he is “suffering Pre-trial Hostile Conditions of Coerhercian [sic],
28 worse than Post-conviction remedies.” Id. It is unclear what Petitioner is asserting.

     ORDER SUMMARILY DISMISSING HABEAS ACTION -- 1
      Case 4:20-cv-05082-SAB      ECF No. 13    filed 09/09/20   PageID.66 Page 2 of 2



 1        In any event, Petitioner has failed to demonstrate that he has exhausted his
 2 state court remedies or that Younger abstention is inappropriate. Therefore, for the
 3 reasons set forth above and in the Order to Show Cause, ECF No. 11, the Court
 4 finds it appropriate to dismiss this action without prejudice for failure to exhaust
 5 state court remedies.
 6        Because it plainly appears that Petitioner is not entitled to relief in this Court
 7 at this time, IT IS ORDERED the petition, ECF No. 1, is DISMISSED without
 8 prejudice pursuant to Rule 4, Rules Governing Section 2254 Cases in the United
 9 States District Courts. IT IS FURTHER ORDERED that all pending Motions are
10 DENIED as moot.
11        IT IS SO ORDERED. The Clerk of Court is directed to enter this Order,
12 enter judgment, provide copies to Petitioner, and close the file. The Court certifies
13 that pursuant to 28 U.S.C. § 1915(a)(3), an appeal from this decision could not be
14 taken in good faith, and there is no basis upon which to issue a certificate of
15 appealability. 28 U.S.C. § 2253(c); Fed. R. App. P. 22(b). A certificate of
16 appealability is therefore DENIED.
17        DATED this 9th day of September 2020.
18
19
20
21
22                                  Stanley A. Bastian
23                          Chief United States District Judge
24
25
26
27
28

     ORDER SUMMARILY DISMISSING HABEAS ACTION -- 2
